DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4, 9-13, 15-16 and 18-24 are pending. Claims 9-13, 15-16 and 18-19 are withdrawn.

Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 9-13, 15-16 and 18-19 directed to a dispersion composition non-elected without traverse.  Accordingly, claims 9-13, 15-16 and 18-19 have been cancelled.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Please amend the application as follows:
	- Cancel claims 9-13, 15-16 and 18-19.


Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-4 and 20-24 are now in condition for allowance because the prior art does not teach or suggest the claimed process of the recovery of perfluorosulphonic acid ionomer from a component comprising a perfluorosulphonic acid ionomer that includes the step of immersing the component in a solvent consisting of a C1-8 aliphatic diol compound and optionally a co-solvent that is miscible with the C1-8 aliphatic diol compound. The prior art further does not teach or suggest the aforementioned claimed process which includes the claimed step of heating a mixture of a component comprising a perfluorosulphonic acid ionomer and solvent to a temperature of 90°C to 150°C, wherein the temperature is below the boiling point of the solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724